Per Curiam.
This case presents the claim of Isaiah A. Shepherd to the office of school janitor. The board of education appeals from an order of the state board of education directing Shepherd’s reinstatement.
The claim is that Shepherd was appointed for a definite term; that he violated a rule of the board; that his salary was reduced and he refused to accept office thereunder, and finally that he was guilty of such neglect of duty as to justify his dismissal for cause.
Under the proofs Shepherd was holding by an indefinite term and protected by the Civil Service law.
As to the dismissal for cause. The charge was failure to be on his joh one afternoon during school hours in violation of a new rule adopted by the board. Of this rule Shepherd was not apprised.
We think the proofs did not justify dismissal and the judgment will be affirmed, with costs.